DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (US 2016/0049244 A1), in view of Mori et al. (US 5,370,760).
Regarding claim 1, Kitano discloses a method of manufacturing a capacitor component (1A) (Title; Abstract; fig. 6; pars. 0002, 0046 and 0117), comprising: 5preparing a laminate structure (2) in which a plurality of ceramic sheets (11B1 and 11B2), each having an internal electrode pattern (13) formed thereon, are layered (figs. 6-7; pars. 0120-0122 and 0124); attaching an auxiliary member (top and bottom ones of 60) to an upper surface and a lower surface (figs. 8A-9B: “top” and “bottom”, as viewed, respectively) of the laminate structure (pars. 0129-0134); and 10disposing the laminate structure having the auxiliary member attached thereto on a lower mold (bottom one of 50) on which a jig (top one of 50) for blocking portions of the laminate structure are disposed, and then compressing the laminate structure (figs. 8A-9B; pars. 0131-0134); after compressing the laminate structure, cutting the laminate structure into a 
Regarding claim 14, Kitano discloses a method of manufacturing a capacitor component (1A) (Title; Abstract; fig. 6; pars. 0002, 0046 and 0117), comprising: preparing a laminate structure (2) in which a plurality of ceramic sheets (11B1, 11B2), each having an internal electrode pattern (13) formed thereon, are layered (figs. 6-7; pars. 0120-0122 and 0124); attaching an auxiliary member (top and bottom ones of 60) to an upper surface and a lower surface (figs. 8A-9B: “top” and “bottom”, as viewed, respectively) of the laminate structure (pars. 0129-0134); disposing the laminate structure having the auxiliary member attached thereto on a lower mold (bottom one of 50) on which a jig (top one of 50) for blocking portions of the laminate structure are disposed, and compressing the laminate structure (figs. 8A-9B; pars. 0131-0134); DB1/ 117751080.15Application No. 16/298,340cutting the laminate structure into a plurality of bodies (“individual chips”) (par. 0139); sintering the plurality of bodies (par. 0140); and forming external electrodes (5a, 5b) on each of the plurality of bodies (par. 0142), wherein after sintering the plurality of bodies and before forming the external electrodes, no grinding process is performed to the plurality of bodies (no grinding is disclosed by Kitano, which instead uses barrel polishing: par. 0141).
In both of claims 1 and 14, Kitano, however, does not explicitly disclose that the jigs are for blocking a length direction portion and a width direction portion of the laminate structure.
Mori teaches that it is well known to perform a related method of manufacturing a capacitor component (“ceramic capacitors”) (Title; col. 1, lines 17-31), including preparing a ceramic (“ceramic green sheets”) and electrode (12) stacked laminate structure (13) (figs. 1-2; col. 4, lines 32-36), and disposing the laminate structure on a lower mold (17) on which jigs (15) for blocking a length direction portion and a width direction (jigs in figs. 6-8) portion of the 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kitano to incorporate the jigs having blocking in the length and width direction of Mori.  Kitano already discloses that the auxiliary member (60) conforms around the laminate structure during pressing and provides the mold parts (50), and thus likely provides blocking in length and width directions.  However, because Kitano is not explicit as to this disclosure, Mori is relied upon to demonstrate that it was common to provided blocking in two dimensions laterally prior to and during compressing of the stacked laminate structure.  This is obvious to PHOSITA, because such blocking was readily and predictably employed to help prevent the known problems of cracking and delamination, due to uneven forces, and uncontrolled Poisson’s ratio shape changes.  If the ceramic stack were unconstrained when compressed by Kitano, then it would simply flatten, and the sides would bulge or “squish” out and the capacitor would be destroyed. Mori simply serves to demonstrate that the known blocking readily and advantageously solves those problems.  Moreover, there is nothing in the instant disclosure which indicates that any special steps were devised, or that any surprising result came from the instant use of the known method of Kitano, which implicitly has blocking in the length and width directions already, in conjunction with the known blocking jigs of Mori, to predictably avoid capacitor damage.
Regarding claim 6, the modified Kitano teaches the method of claim 1, as detailed above.  Kitano further discloses that each of the internal electrode patterns has a thickness of 0.5µm or less (par. 0052).
Regarding claim 7, the modified Kitano teaches the method of claim 1 as detailed above, and Kitano further discloses after 10cutting the laminate structure into a plurality of bodies (par. 0139); sintering the plurality of bodies (par. 0140), wherein after sintering the plurality of bodies and before 15forming the external electrodes, no grinding process is performed to the plurality of bodies (no grinding is disclosed by Kitano, which uses barrel polishing instead: par. 0141).
Regarding claim 13, the modified Kitano teaches the method of claim 1 as detailed above, and Kitano further discloses: after 10cutting the laminate structure into a plurality of bodies (par. 0139); sintering the plurality of bodies (par. 0140).
Regarding claim 19, the modified Kitano teaches the method of claim 14, as detailed above.  Kitano further discloses that each of the internal electrode patterns has a thickness of 0.5µm or less (par. 0052).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kitano, further in view of Kim et al. (US 10,431,386 B2).  Regarding claims 2 and 15, the modified Kitano teaches the method of claims 1 and 14, respectively, as detailed above, and Kitano further discloses that the auxiliary members (60, which are made of rubber) have greater elasticity than elasticity of the lower mold (50, which is a rigid pressure plate) (as shown in figs. 8B and 9B: 50 does not compress or move, whereas 60 is conformal, i.e. elastic) (pars. 0131-0136).  Kitano in view of Mori, however do not disclose that the ceramic sheet has a thickness of 0.6µm or less.
Kim teaches that it is well known to perform a related method of manufacturing a capacitor component (10) (Title; Abstract; fig. 1; cols. 3-4, lines 66-67 and 1-2), including preparing ceramic layers (211a) and electrodes (211b) to form a stacked laminate structure (21) 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kitano to incorporate the preferred ceramic layer thickness of Kim.  Respectfully, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this instance, there is not a difference in relative dimensions, it is only that Kitano is silent as to the desired dimensions.  While the claims are drawn to a method and not a product, there is no indication that any special steps were involved, or that any surprising result came from simply selecting the known prior art thickness of Kim.  Moreover, the claim does not require cutting or other steps to actually cause the layers to be the preferred thickness, and as such, it would be a simple matter to select the preferred thickness and use ceramic layers of that thickness in the known method of Kim, exactly as that method was originally intended.  That is, the method of Kitano is not actually required to be changed in order to incorporate the known preferred thickness of ceramic layers of Kim.
Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kitano, further in view of McCormick et al. (US 8,846,169 B2).  
Regarding claims 3 and 16, the modified Kitano teaches the method of claims 1 and 14, respectively, as detailed above.  Kitano further teaches that the auxiliary member comprises a polymer (rubber) film (par. 0134).  Kitano in view of Mori, however does not teach that the and an adhesive layer coating a surface of the polymer film.
McCormick teaches that it is well known to perform a related method of manufacturing a stacked and pressed component (Title; Abstract; figs. 1, 6 and 7); and that the auxiliary member comprises a polymer film and an adhesive layer coating a surface of the polymer film (col. 2, lines 43-56; col. 4, lines 18-37).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kitano to incorporate the polymer film being used with an adhesive layer coating on the polymer film from McCormick.  It is considered well known to use an adhesive layer with polymer in order to predictably enhance smoothness and adhesion, and reduce cracking and delamination.  PHOSITA would have realized that an adhesion layer with the polymer would provide those advantages, as expected, and without having to change the method of Kitano in any disadvantageous manner.  That is, though Kitano is silent as to the use of adhesive, one would readily be able to use the known adhesive of McCormick in the old methods of Kitano IVO Mori.
Regarding claims 4 and 17, the modified Kitano teaches the method of claims 3 and 16, respectively, as detailed above, and McCormick further teaches that it is well known that the adhesive layer is comprised of25 an adhesive resin constituting 70% to 95% of the adhesive layer by weight (poly-isobutylene resin at 70-80% by weight) and particleDB1/ 102442054.1 Page 27cells (cyclic olefin-based polymer) constituting 5% to 30% of the adhesive layer by weight (remainder, i.e. 20-30 % by weight) (col. 20, lines 31-37).  
This preferred composition was known at the time of filing and there is no evidence that any special steps were devised in order to use the prior art ratios of McCormick in the known .
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kitano, further in view of Majumdar et al (US 2006/0282999 A1).
Regarding claims 5 and 18, the modified Kitano teaches the method of claims 1 and 14, respectively, as detailed above, and Kitano further discloses the auxiliary member is made of rubber (par. 0134).  Mori also discloses using an auxiliary member (28) made of rubber (col. 5, lines 38-47).  However, neither of these references explicitly recites that the rubber selected is silicone rubber, a urethane rubber or a natural rubber.  
Majumdar teaches that it is well known to perform a related method including forming layered capacitors (228, 232, 240) and to apply an auxiliary member (“silicone rubber press pad and smooth PTFE-filled glass release sheet”), wherein the auxiliary member is a silicone rubber, a urethane rubber or a natural rubber (silicone rubber) (all: par. 0048).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kitano to incorporate the selection of silicone rubber material, of Majumdar, from within the disclosed rubber of Kitano.  Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  Kitano and Mori both disclose the use of rubber, but are not specific as to which rubber is preferred.  The use of silicone rubber is common, cheap and predictable in the art.  Moreover, there is no indication that any special or surprising results came from the selected use of silicone rubber, when compared to any other rubber material, thus it is evident that the selection would have been routine.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729